DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on 11/17/2021, as directed by the Non-Final Rejection on 08/17/2021. Claims 1, 2 and 8-9 are amended. Claim 5 in canceled. Claims 1-4 and 6-19 are pending in the instant application. The objections to claims 1-4 and 6-19 are withdrawn as necessitated by amendment. The previous rejections under 35 U.S.C 112(b) are withdrawn as necessitated by amendment. The previous rejections under 35 U.S.C 102 to claims 1-4 and 6-19 are withdrawn as necessitated by amendment.
Response to Arguments
Applicant’s arguments, see Remarks Pages 6-8, filed 11/17/2021, with respect to claims 1-4 and 6-19 have been fully considered and are persuasive.  The rejections of claims 1-4 and 6-19 has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jiazhong Luo (#59115) on 12/6/2021.
The application has been amended as follows: 
Replace Claim 2 with the following:
2.   The gas guide tube assembly according to claim 1, wherein, in the first direction, the gas inlet port of the gas outlet guiding tube is higher than the gas outlet port, and level with the gas reflux ports.
-     Replace Claim 3 with the following:

-     Replace Claim 6 with the following:
6.   The gas guide tube assembly according to claim 1, wherein, the gas outlet port of the gas inlet guide tube is below the guide tube, and the opening of the gas outlet port of the gas inlet guide tube is downward.
-     Replace Claim 7 with the following:
7.   The gas guide tube assembly according to claim 1, wherein, the gas guide tube assembly further comprising a connector, the connector fixes the gas outlet port of the gas outlet guide tube and the gas inlet port of the gas inlet guide tube together, and is configured to connect the gas guide tube assembly to a liquid storage cavity of the humidifier.
-     Replace Claim 19 with the following:
19.   A ventilator comprising a heating element and the liquid storage device according to claim 9, wherein, the heating element is disposed under the liquid storage cavity of the liquid storage device.
Reasons for Allowance
Claims 1-4 and 6-19 are allowed and renumbered 1-18.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed for having been amended to incorporate all limitations of former claim 5, which was indicated as allowable subject matter in the preceding Office action.
Claim 9 is allowed for having been amended to incorporate the limitations of claim 1. Claim 9 was indicated as allowable subject matter in the preceding Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785